PER CURIAM:
Charles M. Cassell, III seeks to appeal the district court’s orders dismissing Cassell’s various amended filings in his ongoing 42 U.S.C. § 1983 (2000) action. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2000); Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The orders Cassell seeks to appeal are neither final orders nor appealable interlocutory or collateral orders. The district court has yet to enter a final order in Cassell’s § 1983 action. Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.